Per Curiam.

We affirm the judgment of the court of appeals because a “claimed violation of R.C. 2945.05 is not the proper subject for habeas corpus relief and may be remedied only in a direct appeal from a criminal conviction.” State ex rel. Earl v. Mitchell (1999), 87 Ohio St.3d 259, 260, 719 N.E.2d 545, 546; State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, paragraph two of the syllabus.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.